Citation Nr: 0311505	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-16 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1938 to March 
1946.

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from an April 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.  In that determination, the RO granted the 
appellant entitlement to Dependency and Indemnity 
Compensation (DIC).  This matter was previously before the 
Board in June 2001, at which time, the Board remanded the 
claim to the RO for further evidentiary development.  Review 
of the file indicates that the requested development was 
accomplished and the matter is ready for appellate review.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran died in March 1999 at the age of 85; the 
immediate cause of death was listed as anemia due to or as a 
consequence of coronary artery disease.

3.  During the veteran's lifetime service connection was in 
effect for residuals of shell fragment wounds, right hip and 
fracture compound comminuted of the right ilium; ankylosis, 
partial both hips with severe limitation of motion; 
osteomyelitis, right hip, inactive; 11/2-inch shortening, right 
leg; adherent scars and severe loss of muscle substance, 
entire region of right hip; and atrophy, thighs and legs, 
bilateral, producing loss of use of both lower extremities; 
neuritis, lumbosacral; and bilateral neuropathy, and right 
anterior and lateral femoral cutaneous and left lateral 
femoral cutaneous.

4.  Medical findings of record do not indicate a nexus 
between any of the veteran's service connected disabilities 
and the cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.302, 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 1999 rating decision, the July 1999 Statement of the 
Case (SOC), and subsequent Supplemental Statement(s) of the 
Case (SSOC) in July 2000 and January 2003, the RO provided 
the appellant with the applicable law and regulations and 
gave notice as to the evidence generally needed to 
substantiate her claim.  Appellant was afforded a personal 
hearing.  The hearing officer advised the appellant to review 
copies of VA records, which were voluminous, to ascertain any 
additional records supporting her claim.  The RO sent a 
letter to the appellant in March 2002 that advised her of 
what the responsibilities of the VA and the appellant are in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter also, in accordance with 
the Board remand, requested that the appellant identify any 
other records that supported her claim; the appellant did not 
respond to the letter.  Review of the record does not suggest 
the existence of any outstanding Federal government record or 
any other records that could substantiate the appellant's 
claims.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes service 
medical records, VA medical records, and private medical 
records, is sufficient to dispose of the issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the appellant, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2002).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  The service-
connected disability will be considered a contributory cause 
of death when it contributed substantially or materially to 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death that by their nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 
7 Vet. App. 359 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In cases of service connection for the 
cause of death of the veteran, the first requirement of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die; however, the last two requirements for a service-
connected claim must be supported by the record.  See Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).

VA treatment records from February 1998 to March 1999 show 
that the veteran was admitted to he Nursing Home Care Unit in 
early February 1998.  He was admitted with diagnoses of 
status post myocardial infarction in 1983, arthritis, 
immobility, and loss of use of both feet due to injury.  The 
veteran's skin was dry and intact except for an open area on 
his right hip the size of a half-dollar.  Nursing notes 
indicate that the area cleared up approximately 11 days 
later.  Approximately 48 days after admission, nursing notes 
indicate that both the veteran's legs were edematous.  Both 
feet were noted to be edematous in late October 1998.  He was 
admitted to the Medical Intensive Care Unit.  The diagnosis 
was upper gastrointestinal bleed, potential skin integrity 
compromise related to possible cellulitis.  After a couple of 
days, the bleeding stopped, but platelets remained in the low 
range around 40,000.  After five days, the veteran returned 
to the Nursing Home Care Unit with diagnoses of status post 
upper gastrointestinal bleed and atypical pneumonia.

The veteran underwent a dental procedure in early December 
1998, which he tolerated well with some coughing.  He was 
placed on oxygen.  He complained of increased shortness of 
breath with exertion and increased cough, nonproductive.  He 
had no orthopnea; he had no fever, chills, nausea, vomiting, 
or diarrhea.  The diagnoses included pneumonia and congestive 
heart failure.  In late December, the veteran underwent a 
bone marrow aspirate and core biopsy, which revealed 
pancytopenia with relative lymphocytosis and tri-lineage 
hematopoiesis with mild megaloblastic and dysplastic changes 
within the erythroid cell line.  Medical history indicated 
thrombocytopenia since the beginning of 1998 and neutropenia 
since the end of October.  A high white blood cell count and 
low hemoglobin and hematocrit counts were noted.  He was 
transferred to Medicine.  A doctor's note in February 1999 
indicates that pancytopenia continued to be a problem.  A 
bone marrow biopsy did not reveal a diagnosis.  In late 
February, the veteran had an episode of near syncope.  The 
diagnosis included posterior-lateral cardiac ischemia, cannot 
rule out myocardial infarction and anemia-chronic, unknown 
cause.  The veteran underwent a blood transfusion.  A note 
dated approximately ten days later indicates that anemia was 
rapidly progressing and bone marrow failure was becoming more 
severe.  On March 14, the veteran was found to be 
nonresponsive with no pulse, no heart, and no breath sounds.

The death certificate reflects that the veteran expired on 
March 14, 1999, at age 85.  Anemia is listed as immediate 
cause of death due to or as a consequence of coronary artery 
disease.

S.O., M.D. reviewed the veteran's claims file in October 1999 
for the purpose of rendering an opinion as to whether the 
veteran's anemia was related to his service-connected 
osteomyelitis.  He concluded that there was simply 
insufficient information to make any connection.  In this 
regard, Dr. O indicated that there were no currently 
available medical records showing "flare-ups" of 
osteomyelitis over the years.  He further noted that there 
were no medical records at all for the period of 1962 to 
1998.  He indicated that if additional records were produced, 
including medical evidence supporting a connection between 
the veteran's anemia and osteomyelitis, the request for an 
opinion should be resubmitted.

The appellant testified in a personal hearing at the RO in 
Denver in April 1999.  Her testimony indicates as follows:

She was with the veteran when he was in the VA nursing home 
and within two or three months, the veteran had pneumonia 
four or five times.  (Transcript (T.) at pp. 1-2)  His 
physician performed a bone marrow test, which showed that the 
veteran's platelet count were low secondary to an acute 
infection.  The doctor diagnosed aplastic anemia at first, 
but changed the diagnosis to pancytopenia.  Red blood cell 
and white blood cell counts were also low.  His bone marrow 
was shutting down and no matter how many blood transfusions 
the veteran was receiving, at some point they were not going 
to help.  After learning this, he told the doctor that he did 
not want any more transfusions.  (T. at p. 2)  The veteran 
used to get fevers of 105 and 106 and was treated for 
osteomyelitis numerous times.  He had to be infused with 
penicillin through the open hip for two weeks the last time 
he had it.  It would drain down when he had the wrong 
movement and some shrapnel would move and he would get 
drainage and water would drain off the leg, breaking down his 
total system.  (T. at p. 2)  The appellant is a retired RN 
(registered nurse).  (T. at p. 3)

VA records from Fargo VAMC will show that the veteran used to 
get high fevers from infection at least twice a year and he 
also was treated many times in Denver for osteomyelitis.  The 
osteomyelitis would lie dormant for a while then pop up again 
because of shifting of shrapnel.  (T. at p. 4)  The veteran 
had his right hip replaced about 14 years ago, which stirred 
up the osteomyelitis.  The last time he was hospitalized was 
when he had the hip replacement.  On different checkups at 
the VA hospital, laboratory tests would show anemia some 
times and another time they would not show it.  The appellant 
did not know that the veteran had a cardiovascular disease 
until she read it on his death certificate.  When EKGs were 
done on him, they were told that he had a heart of a 50-year 
old man.  (T. at p. 5)    Right after Christmas 1998, the 
veteran had a bone marrow test and he was put in isolation.  
After he was in the nursing home for about three months, they 
began giving him iron pills and ended up treating him by 
transfusion.  (T. at p. 6)  Dr. B. said that the low platelet 
count was secondary to acute infection or maybe due to an old 
infection of the bone.  He also said that the veteran had 
pancytopenia, which was "myelo proliferation of the RBC's, 
the WBC's, and the platelets."  This information came from 
the hematology report on the bone marrow.  (T. at p. 8)

A VA physician, C.L., M.D., reviewed the veteran's claims 
file and electronic medical records from Denver VA Medical 
Center (VAMC) in January 2003 for the purpose of providing a 
nexus opinion with regard to the veteran's service connected 
disabilities and the cause of death.  Dr. L noted the 
veteran's injuries sustained in combat and the development of 
osteomyelitis, and his service connected disabilities and 
evaluation.  He further noted the testimony of the appellant 
that the veteran was last treated for osteomyelitis in 1985.  
He noted laboratory values from February 1998, December 1997, 
and December 1994, and found that the total white blood 
count, hematocrit, and platelets were all within normal 
limits.  Laboratory values from August 1986 revealed a total 
white blood count in the high end of normal with low 
hematocrit and platelet levels.  He concluded that there was 
no evidence of anemia, leukopenia, or thrombocytopenia prior 
to that.  

Dr. L observed the veteran's mild pancytopenia at the time of 
his admission and noted a significant change in cell counts 
in October 1998.  He further noted treatment for upper 
gastrointestinal bleed, including a blood transfusion, and 
cellulitis of the lower extremity, but not in the area of 
previous trauma.  He indicated that the bone marrow biopsy 
was insufficient to comment on overall cellularity, but that 
it was felt that there was no increased cellularity.  Dr. L 
observed that there was no suspicion of active osteomyelitis 
or complications in the area of his prior injuries during his 
prolonged stay at the Nursing Home Care Unit or the Medical 
Service.  He noted that cultures of blood, sputum, and urine 
did not reveal a bacterial source for the veteran's 
infections.  He noted the blood transfusion for pre-syncope 
with electrocardiogram showing ST depression suggestive of 
cardiac ischemia; he then noted another transfusion for 
symptomatic anemia.

A review of the literature indicates that there are many 
medications and other toxins that have been associated with 
pancytopenia.  Dr. L found that the veteran had received a 
number of medications that can cause blood disorders, but no 
particular agent that in itself causes pancytopenia.  He 
noted that Mellaril, lansoprazole, and trazodone were 
associated with certain  disorders, but they were 
incompatible with the veteran's diagnoses and laboratory 
results.  The bone marrow biopsy failed to show abnormal or 
infiltrative process or fibrosis.  The biopsy report 
indicated that there was no hypercellularity; aplastic 
anemia, a common cause of pancytopenia is characterized by 
hypercellular bone marrow.  Dr. L  found no indication in the 
records that the veteran had any of the viruses often 
associated with pancytopenia.  Dr. L found that the clinical 
course beginning in October 1998 was suggestive of a chronic 
respiratory process that preceded the decline in white blood 
counts.  He determined that it was unclear whether this was a 
manifestation of a viral illness  that potentially could have 
led to pancytopenia.  Given insufficient evidence by clinical 
history or in the "weeks, months, and years preceding the 
veteran's death," including the lack of findings during his 
hospital stay, Dr. L concluded that it is unlikely that the 
veteran's anemia and/or pancytopenia was caused or aggravated 
by his service-connected osteomyelitis.


II.  Analysis

The appellant, a registered nurse and the veteran's spouse 
for over 50 years, has clearly articulated her theory that 
the veteran's service connected osteomyelitis, chronic, had 
taken its toll on the veteran's health and significantly 
contributed to his immediate cause of death, anemia.  She 
also relates the osteomyelitis to the veteran's diagnosis of 
pancytopenia.  The Board is confident that the appellant 
sincerely believes that there is a causal connection between 
the veteran's service connected disorders and his death.  The 
Board, however, must rely upon competent medical evidence to 
support a finding of service connection for cause of death.  
The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held, however, that a 
layperson is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  No evidence was 
offered to show that the veteran's spouse has special 
knowledge of hematology and infectious diseases.  
Furthermore, the record fails to disclose that the appellant 
had any professional involvement in treatment of the 
veteran's remote bouts with osteomyelitis or with his last 
illness of anemia and pancytopenia.  See Black v. Brown, 10 
Vet App. 279 (1997).

A review of the record reveals two medical opinions, one by a 
consultant in internal medicine and the other by a VA staff 
physician.  Both doctors were aware of the appellant's former 
occupation as a registered nurse and her assertion that 
multiple flare-ups of osteomyelitis were responsible for 
failure of the veteran's bone marrow and development of 
anemia and/or pancytopenia.  Each physician reviewed the 
claims file and available VA treatment records.  Dr. L was 
particularly thorough, reviewing pertinent medical literature 
and going through each possible cause of pancytopenia as it 
related to the veteran.  Both he and Dr. O found no evidence 
of any osteomyelitis infection during the veteran's last 
illness or during the year he spent in the VA nursing home 
and VA hospital prior to his death.  Dr. L points out that 
there was no infectious process associated with the site of 
the veteran's war trauma.  Although treatment records were 
not available to the physicians, they relied on the 
appellant's own testimony to conclude that the veteran had 
not been treated for osteomyelitis since 1985, some 14 years 
before the veteran's death.  In this regard, the Board notes 
that although the RO advised the appellant during her 
personal hearing to provide any evidence from the veteran's 
voluminous treatment records that she felt was pertinent and 
the RO requested pursuant to the Board remand that the 
appellant identify any pertinent records, she has failed to 
produce or identify any additional evidence in support of her 
claim.  The Court has held that VA's duty to assist the 
veteran is not a one-way street; the claimant also has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Having received no further indication of the existence of 
evidence that supports the appellant's claim of service 
connection for cause of death, the Board has determined that 
the record is complete and the medical opinions are competent 
and probative on the issue of whether the veteran's service 
connected osteomyelitis contributed substantially or 
materially to the veteran's principal cause of death.  The 
Board finds Dr. L's report particularly persuasive, in that 
he presented a detailed review of medical history and a 
thorough, methodical explanation of possible etiologies for 
the veteran's immediate cause of death, dispelling 
osteomyelitis as a contributing cause.  Accordingly, the 
Board concludes that the preponderance of competent evidence 
demonstrates that service connection for cause of death is 
not warranted.


ORDER

Service connection for cause of death is denied.



	
                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

